COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 LEONEL HERNANDEZ,                                            No. 08-19-00152-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                            168th District Court
                                                 §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                 §
                            State.                            (TC# 20160D03827 )
                                                 §
                                     CORRECTED ORDER

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the reply brief until January 6, 2021. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ordered that the Hon. Jim Darnell, the Appellant’s attorney, prepare the

Appellant’s Reply Brief and forward the same to this Court on or before January 6, 2021.

       IT IS SO ORDERED this 10th day of December, 2020.


                                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.